Title: To James Madison from Joseph S. Ayers, 27 November 1804 (Abstract)
From: Ayers, Joseph S.
To: Madison, James


27 November 1804, Portsmouth. “You will, I doubt not, have the goodness to excuse the trouble caused by soliciting your attention to the inclosed papers. Goverment, we are fully persuaded, is solicitous to guard and secure to the Citizens, their rights & their property. It’s knowledge of the violation of these is generally derived from the information or complaint of the sufferers. We are in reality such; and comparatively speaking, in a considerable degree. Those who did the injury appeared to be sensible of our right to compensation but after an offer quite inadequate, they probably hoped we should sit down with the Loss, in consideration of the expence of a legal pursuit. And this must indeed be the case, unless the wisdom and energy of the Government can point out, or in some way effect that relief which we, as Individuals, cannot obtain for ourselves.”
